
	

115 S960 IS: Preserving Data in Government Act of 2017
U.S. Senate
2017-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 960
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2017
			Mr. Peters (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend title 44, United States Code, to protect open, machine-readable databases. 
	
	
		1.Short title
 This Act may be cited as the Preserving Data in Government Act of 2017. 2.Preserving government data (a)In generalSubchapter I of chapter 35 of title 44, United States Code, is amended—
 (1)in section 3502— (A)in paragraph (13), by striking and at the end;
 (B)in paragraph (14), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
						
 (15)the term data means recorded information, regardless of form or the media on which the data is recorded; (16)the term data asset means a collection of data elements or data sets that may be grouped together;
 (17)the term machine-readable means a format in which information or data can be easily processed by a computer without human intervention while ensuring no semantic meaning is lost;
 (18)the term open format means a technical format that is not encumbered by restrictions that would impede use or reuse; (19)the term open Government data means a public data asset that is—
 (A)machine-readable; (B)available in an open format; and
 (C)part of the worldwide public domain or, if necessary, published with an open license; and (20)the term public data asset means a data asset created or maintained by an agency, or a contractor of an agency, that—
 (A)is not protected under copyright or patent laws; and (B)(i)may be released to the public; or
 (ii)has been released to the public in an open format. ; and (2)by adding at the end the following:
					
						3522.Requirement to preserve Government data
 (a)In generalExcept as provided under subsection (c), any open Government data that is made available to the public for a period of not less than 90 consecutive days shall—
 (1)remain machine-readable, available in an open format, and part of the worldwide public domain or, if necessary, published with an open license; and
 (2)not be altered in such a way as to decrease the machine-readable nature of the open Government data.
								(b)Alteration of digital location, format, or content
 (1)In generalIt shall not be a violation of subsection (a) to alter— (A)the digital location or format of open Government data for the purpose of routine asset maintenance or long-term archiving if the alteration does not decrease the open public accessibility or the machine-readable nature of the open Government data; or
 (B)the contents of open Government data for purposes of updating the open Government data or correcting an error in the open Government data.
 (2)Permanence of data after updatesFor purposes of subsection (a), any alteration of the digital location, format, or contents of open Government data under subparagraph (A) or (B) of paragraph (1) shall not constitute a renewal of the period for which the open Government data has been made available to the public.
 (3)Record of data changes after updatesAny substantial alteration of the contents of open Government data under subparagraph (A) or (B) of paragraph (1) shall be recorded in a log that is made available to the public in an open format along with the open Government data.
								(c)Exceptions
 (1)Conservation of agency resourcesAn agency may remove open Government data from public availability if— (A)the head of the agency determines that the open Government data—
 (i)is too costly to maintain; or (ii)does not provide sufficient value to the public;
 (B)not less than 6 months before the date on which the agency removes the open Government data from public availability, the agency publishes a notice of the removal in the Federal Register, including—
 (i)a clear identification of the open Government data; (ii)if applicable, the digital object identifier of the open Government data;
 (iii)a detailed description of the reasons for the removal; and
 (iv)a detailed description of efforts to make the open Government data permanently publicly available; and
 (C)the open Government data is available for download on the worldwide public domain for a period of not less than 6 months before the date on which the agency removes the open Government data from public availability.
 (2)Other provisions of lawSubsection (a) shall not apply in the case of open Government data that is required to be removed from public availability or altered under another provision of law.
								.
 (b)Technical and conforming amendmentThe table of sections for subchapter I of chapter 35 of title 44, United States Code, is amended by inserting after the item relating to section 3521 the following:
				3522. Requirement to preserve Government data..
			
